Dear Auditor Schweich:
This office received your letter of December 2, 2011, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Marc Ellinger (version 7). The fiscal note summary that you submitted is as follows:
  State governmental entities estimated savings will eventually be up to $500,000 annually. Local governmental entities estimated annual potential savings of $3.5 million; however, consolidation decisions with an unknown outcome may result in the savings being more or less than estimated.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the initiative petition or as the expression of any view regarding the objectives of its proponents.
  Very truly yours, CHRIS KOSTER Attorney General